Case 1:19-cv-00051-MSM-LDA Document 20 Filed 01/27/21 Page 1 of 9 PageID #: 2201




                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF RHODE ISLAND



 ____________________________________
                                     :
 KENDALL WHITAKER,                   :
             Petitioner              :
                                     :
             v.                      :           No. 1:19-cv-00051-MSM-LDA
                                     :
 PATRICIA A. COYNE-FAGUE,            :
             Respondent              :
 ____________________________________:


                             MEMORANDUM AND ORDER


 Mary S. McElroy, United States District Judge

        Kendall Whitaker is a state prisoner, confined to the Adult Correctional

 Institutions in Cranston, Rhode Island, by virtue of his convictions for a series of

 offenses arising out of a robbery and fatal shooting. On June 15, 2006, he was

 sentenced to life for murder and a consecutive life sentence for discharging a firearm

 during the commission of a crime of violence, death resulting. He was also sentenced

 to other, lesser sentences for charges contained in the same indictment.               His

 conviction was upheld on appeal.        State v. Whitaker, 79 A.3d 795 (R.I. 2013).

 Although Mr. Whitaker challenged, on direct appeal, both the jury instructions and

 sufficiency of the evidence related to the state’s aiding and abetting theory of liability,

 he did not raise the claim that forms the core of his allegations in this Court: the fact

 that the jury was not required to find that Mr. Whitaker had actual advance



                                             1
Case 1:19-cv-00051-MSM-LDA Document 20 Filed 01/27/21 Page 2 of 9 PageID #: 2202




 knowledge that his confederate, who may have carried out the fatal shooting, was

 armed.1 That claim did not crystallize until the United States Supreme Court decided

 the case of United States v. Rosemond, 572 U.S. 65, 134 S.Ct. 1240, 188 L.Ed.2d 248

 (2014). Rosemond, resolving a conflict among the Circuit Courts of Appeals, held that

 a prosecution pursuant to 18 U.S.C. § 924(c), for aiding and abetting the carrying a

 firearm during a crime of violence, requires proof that the alleged aider and abettor

 knew that the principal was armed.       Reasoning that aiding and abetting is a

 purposeful crime, requiring the intent to assist, the Court found that a critical

 component of the mens rea is the desire to assist in the specific crime charged. That

 desire requires knowledge of the component that makes that act a crime – i.e., that

 the principal was carrying a firearm. That knowledge must exist early enough to

 enable the aider and abettor “to make the relevant legal (and indeed, moral) choice”

 to “alter the plan or … withdraw from the enterprise.” Id. at 78.

       Whittaker’s prosecution in state court was predicated on aiding and abetting

 liability. The evidence is recounted in more detail at State v. Whitaker, 79 A.3d 795

 (R.I. 2013). For purposes of this petition, it suffices to say that the government

 alleged, and proved to a jury’s satisfaction, that Mr. Whitaker arrived at Tammy

 Kennedy’s apartment in the company of Brandon Robinson and Richard Isom. A

 birthday party was ongoing.    Mr. Whitaker had allegedly said, prior to arriving at



 1 As discussed below, both Mr. Whitaker and his confederate were armed. Although
 it appears that the confederate, Brandon Robinson, fired the fatal shot, there was
 some evidence that it may have been Mr. Whitaker himself. The habeas petition
 before the Court is predicated on the jury’s finding of aiding and abetting liability,
 not liability as a principal.
                                           2
Case 1:19-cv-00051-MSM-LDA Document 20 Filed 01/27/21 Page 3 of 9 PageID #: 2203




 the apartment, that he wanted to “steal a gold chain that [party-goer Joel] Jackson

 was wearing.” Id. at 801. For reasons that are irrelevant here, a scuffle broke out

 between Robinson and Jackson and another partygoer, George Toby. The three

 struggled over a gun that Robinson was holding. A shot was fired, which killed

 Jackson. There was some testimony from Robinson, corroborated by Toby, that he

 had not fired his gun. There was also testimony that Whitaker had drawn a gun and

 pointed it at the scuffle, but not that he had fired it.

        Whitaker’s jury was instructed on aiding and abetting liability.           While

 Whitaker claimed error in the aiding and abetting instructions, and claimed

 insufficiency of the aiding and abetting evidence, Rosemond had not yet been decided

 and he did not frame the issue in those terms. The Rhode Island Supreme Court

 found that there was no error in the instructions and that there had been a waiver of

 the sufficiency claim.    After denial of his direct appeal, Whittaker brought an

 application for post-conviction relief in the state trial court, and that application was

 granted. The trial justice held that Rosemond should apply to Whitaker’s trial, and

 that Whitaker’s counsel had been ineffective for not challenging both the instruction

 and evidence on Rosemond grounds. The Rhode Island Supreme Court reversed.

 Whitaker v. State, 199 A.3d 1021, 1026 (R.I. 2019). The Rhode Island Court reasoned

 that Rosemond was a sub constitutional decision, affecting only prosecutions under

 the federal statute and did not therefore impact Rhode Island’s longstanding law that

 an aider and abettor “is held responsible for the natural, or reasonable, or probable

 consequences of any act that he knowingly and intentionally aided,” without regard



                                              3
Case 1:19-cv-00051-MSM-LDA Document 20 Filed 01/27/21 Page 4 of 9 PageID #: 2204




 to his advance knowledge or ability to foresee precise consequences. Id. at 1029. In

 addition, the Court rejected the notion that Rosemond, if it applied, deserved

 retroactive effect. Id. at 1030-31.


                             I.        STANDARD OF REVIEW

       A state prisoner seeking relief in the federal courts must demonstrate under

 28 U.S.C. § 2254(d), that the state court’s judgment was “contrary to, or involved an

 unreasonable application of, clearly established Federal law” or “resulted in a

 decision that was based on an unreasonable determination of the facts …” I find that

 neither predicate has been met.


                                       II.   ANALYSIS

       Mr. Whitaker filed a petition under 28 U.S.C. §2254 claiming that his

 conviction resulted from the ineffective assistance of counsel. He has framed four

 separate counts, pointing to counsel’s failure to raise Rosemond objections to the jury

 instructions, the failure of the jury verdict sheet to reflect Rosemond requirements,2




 2 This claim is confusing. Mr. Whitaker complains that his counsel did not challenge
 the failure of the jury verdict form, in permitting conviction under a felony murder
 theory, to instruct “on aiding and abetting as grounds for convicting on that charge.”
 (ECF No. 10, ¶ 11). This claim seems to also depend on Mr. Whitaker’s assertion that
 “[t]he Supreme Court of the United States announced a new constitution [sic] holding
 which applied retroactively in Rosemond v. United States … with regard to aiding
 and abetting instructions …” Id. (citation omitted). The State claims it is
 unexhausted. (ECF No. 12, p. 15). I read this Count as simply another way of
 asserting the same argument that has been well-exhausted in the state court
 proceedings: that Rosemond is constitutional, and its holding should have governed
 in all respects at Mr. Whitaker’s trial.
                                             4
Case 1:19-cv-00051-MSM-LDA Document 20 Filed 01/27/21 Page 5 of 9 PageID #: 2205




 counsel’s failure to pursue Rosemond deficiencies in the evidence, and the denial of

 fundamental fairness predicated on the failure to apply Rosemond to his trial.3

         Although framed in four separate ways, this petition turns on two

 straightforward questions: Is Rosemond a constitutionally grounded decision? If it

 is, does it have retroactive effect? If it is not constitutionally based, the Rhode Island

 Supreme Court is entitled to define the theory of aiding and abetting liability. While

 Rosemond and the First Circuit (and out of state) cases that agree with it seem to

 have the benefit of wisdom and logic, they lack the binding force of authority over

 Rhode Island state courts.4

         As this Court reads Rosemond, and decisions interpreting it, the answer is that

 Rosemond is not a constitutionally binding decision and even if it were, it would not

 be retroactive as a matter of federal law.


 Grounds for Habeas Relief

         1. Rosemond – Federal Law.

         There is nothing in Rosemond that even hints of a constitutionally based

 decision. There are no constitutional provisions cited, the word “constitutional” is



 3Noticeably absent from Mr. Whitaker’s formulation is a direct claim that conviction
 and punishment of aiding and abetting without advance knowledge of the principal’s
 possession of a gun denies him a fair trial. That claim finds nothing in Rosemond to
 support it, and so Mr. Whitaker has devised four “back-door” arguments heading
 down the same hallway.

 4 Thepetitioner filed a 58-page Memorandum in opposition to the Motion to Dismiss.
 While the Court greatly appreciates the effort, the Memorandum does not directly
 address the distinction between a rule of federal constitutionality and a rule of
 substantive federal criminal procedure.
                                              5
Case 1:19-cv-00051-MSM-LDA Document 20 Filed 01/27/21 Page 6 of 9 PageID #: 2206




 mentioned only once in the dissent’s discussion of a Ninth Circuit case, Rosemond at

 91, and the entire decision is framed as a discussion of common-law elements of aiding

 and abetting. There is no language in the opinion that can reasonably be read as

 related to any specific constitutional amendment, nor to the more amorphous

 concepts of “fair trial” or “fundamental fairness.” The First Circuit has applied

 Rosemond in United States v. Ford, 821 F.3d 63 (1st Cir. 2016) and in United States

 v. Encarnacion-Ruiz, 787 F.3d 581 (1st Cir. 2015), and there is nothing in either

 decision that indicates a constitutionally based analysis. See McKinnon v. Spaulding,

 444 F.Supp.3d 255, 260 (D.Mass. March 13, 2020) (Rosemond did not announce new

 rule of constitutional law). Accord, Vasquez-Castro v. United States, 53 F.Supp.3d

 514, 522 (D.P.R. 2014). Several state courts have held the same. State v. Ward, 473

 S.W.3d 686, 693 (Mo. App. 2015) (Rosemond not constitutionally based and does not

 affect Missouri aiding and abetting law). Accord, State v. Dull, 888 N.W.2d 247

 (Table), 2016 WL 6272732 at *2 (Wis. App. 2016); People v. English, Docket No.

 327206, 2016 WL 4375959, at *4, n. 3 (Mich. App. 2016); Hicks v. State, 759 S.E.2d

 509, 514, n. 3 (Ga. 2014).


        Because Rosemond is not a constitutionally based decision and does not affect

 Rhode Island’s aiding and abetting liability definition, there is no need to discuss

 retroactivity.5


 5 In the First Circuit, which has long adhered to the reasoning of Rosemond, the
 decision has not been given retroactive effect. See e.g., Cover v. United States, CR
 No. 08-091-ML, 2016 WL 323607 at *3 (D.R.I. Jan. 26, 2016); Cordero v. Tatum, 15-
 cv-501-LM, 2016 WL 3511555, at *2, n. 4 (D.N.H. May 20, 2016). Compare, Steiner
 v. United States, 940 F.3d 1282, 1290-91 (11th Cir. 2019) (because Eleventh Circuit
                                           6
Case 1:19-cv-00051-MSM-LDA Document 20 Filed 01/27/21 Page 7 of 9 PageID #: 2207




         Nothing in Rhode Island’s determination of this case conflicts with clearly

 settled federal constitutional law.    Because Rosemond is not binding on Rhode

 Island’s interpretation of its aiding and abetting law, counsel’s failure to request

 Rosemond instructions or to complain of Rosemond-type insufficiencies in the

 evidence cannot have been ineffective. They reflect actual Rhode Island state law,

 and that interpretation of state law is binding on this Court. Bradshaw v. Richey,

 546 U.S. 74, 76, 126 S.Ct. 602, 603, 163 L.Ed.2d 407 (2005). Even in a jurisdiction

 where Rosemond dictated a change in law, the failure to predict that change would

 not be clearly ineffective. Steiner v. United States, 940 F.3d 1282, 1285 (11th Cir.

 2019) (cannot be ineffective where actions were consistent with stated law at the time

 of trial).


         2. State Court Determination of Facts.


         Mr. Whitaker fails to satisfy the second prong of 18 U.S.C. § 2254. His Petition

 does not identify any findings of fact that are unreasonable. The Rhode Island

 Supreme Court, in addition to rejecting the applicability of Rosemond went on to note

 that even if Rosemond applied, the facts established that Mr. Whitaker himself was

 armed. Thus, it found that, even if Mr. Whitaker lacked advance knowledge that

 Robinson had a gun, and even if such knowledge were required, the fact that he

 himself was carrying would provide sufficient scienter for a conviction of aiding and

 abetting.



 had followed “natural and probable consequence rule” instead of actual advance
 knowledge, Rosemond constituted a new rule and given retroactive effect).
                                             7
Case 1:19-cv-00051-MSM-LDA Document 20 Filed 01/27/21 Page 8 of 9 PageID #: 2208




       As other jurisdictions have held, Whitaker’s reliance on Rosemond, even
       if the case was applicable here, would nonetheless be misplaced, because
       he would have already had advance knowledge that a weapon was going
       to be used to commit the robbery. This is so because he carried one
       himself.

 Whitaker v. State, supra at 1032.

       The Petition itself recounts the testimony that Mr. Whitaker was also armed:

 “The women started to scream, and Mr. Jackson jumped up and charged him. He

 stated that Mr. Whitaker then pulled his own gun out. Tr. 1123-24.” (ECF No. 10,

 p. 16.) Thus, to the extent that the Rhode Island Supreme Court relied on these facts,

 doing so was not unreasonable.


                                   III.   CONCLUSION

       All of Mr. Whitaker’s claims in this Petition rest on his argument that

 Rosemond v. United States announced a rule binding on the states as a matter of

 federal constitutional law. As this Court reads that decision, it did not. Thus, as a

 matter of law, the Petition presents no grounds for relief in this Court.           The

 respondent’s Motion to Dismiss (ECF No. 12) is GRANTED and the case is

 DISMISSED.


                IV.    RULING ON CERTIFICATE OF APPEALABILITY


       Pursuant to Rule 11(a) of the Rules Governing Proceedings in the United

 States District Courts (§ 2245 Rules), this Court finds that this case

 is not appropriate for the issuance of a certificate of appealability (COA), because Mr.

 Whittaker has failed to make a substantial showing of the denial of a constitutional

 right as to any claim, as required by 28 U.S.C. § 2253(c)(2).

                                            8
Case 1:19-cv-00051-MSM-LDA Document 20 Filed 01/27/21 Page 9 of 9 PageID #: 2209




 IT IS SO ORDERED:



 _________________________
 Mary S. McElroy,
 United States District Judge
 January 27, 2021




                                       9
